DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-22 have been presented for examination.
Claims 1-22 are rejected.

Response to Arguments
Applicant's arguments filed 09/09/2022 have been fully considered but they are not persuasive. Regarding the rejection of the claims under 35 U.S.C. 101, claims 1, 3, and 7 has been amended to recite “using information from the at least one 2D pattern of the garment as an input in the garment fabrication process” and Applicant argues on pg. 12 paragraph 1 that “fabrication process are not solely mental steps” and therefore claims 1, 3, and 7 are not directed to an abstract idea nor are they possibly capable of being carried out in a mental process. Examiner respectfully disagrees and asserts that the broadest reasonable interpretation of a garment fabrication process encompasses a virtual process that could be carried out mental. This interpretation is supported in the specification on pg. 3 liens 28-30 regarding simulating the fabrication process. In addition, the specification does not appear to describe using the generated at least one 2D pattern in physical garment fabrication.
Applicant further argues on pg. 12 paragraph 3 that there are meaningful computer “implements steps (a modern day control and garment fabrication machine) recited and required the claims for virtually designing and using as an input in the manufacturing process for garments.” Examiner respectfully disagrees and asserts as stated above the claim as interpreted in light of the specification does not require any physical manufacturing. The generic computer used to implement the abstract idea of generating at least one 2D pattern of a garment to be fabricated is insufficient to integrate the abstract idea into a practical application for provide significantly more than the abstract idea (MPEP 2106.04(d) and 2106.05(f)).
Applicant further argues on pg. 13 paragraph 2 that the Office Action did not provide any evidence for allegations of conventional design models, well-known in the design space and understood in the design process. However, the argument is moot because updated analysis under 35 U.S.C. 101 does not identify any additional elements under Step 2B as being well-known, routine or conventional.
The rejection under 35 U.S.C. 101 is maintained.

Claim Objections
Claim 3 objected to because of the following informalities:  “graphical user interface:” in line 9 should be “graphical user interface;”.  Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of generating at least one 2D pattern of a garment to be fabricated without significantly more.
 In view of Step 1 of the analysis, claims 1-22 are directed to a statutory category as a process.
In view of Step2A, Prong One, the claims are directed to a judicial exception as an abstract idea in the form of mental processes. Claim 1 recites:
visualizing a relaxed 3D CAD model of a first garment in a virtual 3D environment … wherein the relaxed 3D CAD model is placed on an avatar placed into the virtual 3D environment based on avatar user input…;
altering the relaxed 3D CAD model by changing at least one parameter parametrizing the relaxed 3D CAD model based on user input…, the alteration providing an altered 3D CAD model;
generating the at least one 2D pattern so as to conform to at least a part of the altered 3D CAD model;
providing a modified 3D CAD model by reassembling the generated at least one 2D pattern on the avatar;
determining an updated relaxed 3D CAD model using the modified 3D CAD model, wherein the updated relaxed 3D CAD model is placed on the avatar, the updated relaxed 3D CAD model representing the garment to be fabricated;
visualizing the updated relaxed 3D CAD model of the garment to be fabricated in the virtual 3D environment;
using information from the at least one 2D pattern of the garment as an input in the garment fabrication process.

The limitation of “visualizing a relaxed 3D CAD model of a first garment in a virtual 3D environment … wherein the relaxed 3D CAD model is placed on an avatar placed into the virtual 3D environment based on avatar user input…;”, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “CAD,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “CAD” language, “visualizing” in the context of this claim encompasses the user mentally picturing a model or drawing a picture with the aid of pen and paper. 
Similarly, the limitation of “altering the relaxed 3D CAD model by changing at least one parameter parametrizing the relaxed 3D CAD model based on user input…, the alteration providing an altered 3D CAD model;”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “CAD” language, “altering” in the context of this claim encompasses the user mentally picturing a modification to the model mentally or with the aid of pen and paper. 
Similarly, the limitation of “generating the at least one 2D pattern so as to conform to at least a part of the altered 3D CAD model”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “generating” in the context of this claim encompasses the user picturing what 2D patterns would be used to create the garment alteration mentally or with the aid of pen and paper.
Similarly, the limitation of “providing a modified 3D CAD model by reassembling the generated at least one 2D pattern on the avatar”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “CAD” language, “providing” in the context of this claim encompasses the user reconstructing the 3D model based on a 2D pattern mentally or with the aid of pen and paper.
Similarly, the limitation of “determining an updated relaxed 3D CAD model using the modified 3D CAD model, wherein the updated relaxed 3D CAD model is placed on the avatar, the updated relaxed 3D CAD model representing the garment to be fabricated” and “visualizing the updated relaxed 3D CAD model of the garment to be fabricated in the virtual 3D environment”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “CAD” language, “determining an updated relaxed CAD model”  and “visualizing” in the context of this claim encompasses the user picturing how the garment would look when worn mentally or with the aid of pen and paper.
Similarly, the limitation of “using information from the at least one 2D pattern of the garment as an input in the garment fabrication process”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “using the information” in the context of this claim encompasses the user picturing how the 2D panels could be sewn together to form a garment mentally or with the aid of pen and paper. Examiner notes that the garment fabrication process is interpreted to be a virtual process (see rejection under 112(b)).
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
In view of Step 2A, Prong Two, this judicial exception is not integrated into a practical application. The claim recites additional elements “computer implemented” and “CAD” The computer is recited at a high-level of generality (i.e., as a generic computer performing the method steps) such that it amounts no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.04(d) and 2106.05(f)). The additional elements of  “graphical user interface configured to receive user input”, “based on user input provided via the graphical user interface”, and “retrieving user-input to confirm the updated relaxed 3D CAD model” are viewed as insignificant extra-solution activity of mere data gathering (see MPEP 2106.04(d) and 2106.05(g)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea
In view of Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of using a computer to perform the method steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (see MPEP 2106.05(f)). The additional elements of  “graphical user interface configured to receive user input”, “based on user input provided via the graphical user interface”, and “retrieving user-input to confirm the updated relaxed 3D CAD model” are viewed as insignificant extra-solution activity of mere data gathering (see MPEP 2106.04(d) and 2106.05(g)). The additional elements when viewed individually or as a whole do not amount to significantly more than the abstract idea. Therefore, the claim directs to an abstract idea without significantly more. The claim is not patent eligible.

Claims 2, 8, 10-11, 17-18 further limit the “Mental Processes” abstract idea of claim 1 with additional limitations that can be practically performed in the mind and recite the “Mental Processes” judicial exception. The claims do not recite any additional elements and therefore do not integrate that abstract idea into a practical application or provide significantly more than the abstract idea. 
Claims 9 further limits the “Mental Processes” abstract idea of claim 1 with additional limitations that can be practically performed in the mind and recite the “Mental Processes” judicial exception. Claim 9 further recites the limitation “solving a set of equations describing the mechanics of garments…” which recites a mathematical concept as well a mental process of solving the mathematical equations. The claims does not recite any additional elements to the abstract ideas and therefore do not integrate the abstract ideas into a practical application or provide significantly more than the abstract idea.
Claims 19-20 further limits the “Mental Processes” abstract idea of claim 1 with additional limitations that can be practically performed in the mind and recite the “Mental Processes” judicial exception. Fabricating a garment encompasses virtually fabricated a virtual garment which can practically be performed by the human mind or with the aid of pen and paper. The claims do not recite any additional elements and therefore do not integrate that abstract idea into a practical application or provide significantly more than the abstract idea.
	Claims 3-7, 12-15 and 21-22  recite similar limitations and are also directed to the abstract idea grouping of  “Mental Processes.” These claims are rejected using the same rationale used in claims 1-2, 8-11 and 17-20 above.
	
	
	
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the garment fabrication process" in line 21.  There is insufficient antecedent basis for this limitation in the claim. In the specification, pg. 3 lines 28-31 recites “The reassembling may simulate the fabrication process of 30 fabricating a garment given 2D patterns. The reassembling provides a modified 3D CAD model.” In light of the specification and for examination purposes Examiner interprets “the garment fabrication process” to be a virtual process.
Claims 2, 8-11 and 17-20 depend from claim 1 but fail to cure its deficiencies. They are rejected using the same rationale.
Claims 3-7, 12-16 and 21-22 recite similar subject matter to claim 1 and are rejected using the same rationale. 

Claim 18 is further rejected for reciting “wherein the altering of the first garment and the generating of the at least one 2D pattern is carried out simultaneously.” It is unclear how the 2D pattern can be generated at the same time as the relaxed 3D CAD model is altered when it is dependent on that alteration. According to the specification the 2D patterns are determined from a modified 3D model as a result of computations. It is not sufficiently disclosed how said computations can be performed in zero time and/or before the modification of the 3D model is finished. For examination purposes, Examiner interprets “carried simultaneously” to mean carrying out both steps as part of the process.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 7-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bartle, Aric, et al. ("Physics-driven pattern adjustment for direct 3D garment editing." ACM Trans. Graph. 35.4 (2016): 50-1.), hereinafter Bartle.
Regarding claim 1, Bartle teaches a Computer implemented method, with program code being stored on a machine readable medium for generating at least one 2D pattern of a garment to be fabricated (pg. 1 col. 2 “Our system takes as input one or more source garments, draped around a mannequin with user-selected simulation software, and their corresponding patterns.” And Fig. 1 “In our UI a designer can mix garments, change fit and length with a handful of mouse click and- drag operations.” ), the computer implemented method comprising:
visualizing a relaxed 3D CAD model of a first garment in a virtual 3D environment with a graphical user interface configured to receive user input, wherein the relaxed 3D CAD model is placed on an avatar placed into the virtual 3D environment based on avatar user input provided via the graphical user interface (pg. 1 col. 2 “Our system takes as input one or more source garments, draped around a mannequin with user-selected simulation software, and their corresponding patterns” And pg. 4 col. 1 “Given a desired target garment geometry created via our direct 3D editing tool, we require a rest garment shape that will reproduce this geometry when draped around a mannequin under gravity.”);
altering the relaxed 3D CAD model by changing at least one parameter parametrizing the relaxed 3D CAD model based on user input provided via the graphical user interface, the alteration providing an altered 3D CAD model (Bartle pg. 1 col. 2 “The user can alter individual garments, changing length or fit, or mix together components from different garments” pg. 4 col. 1 “Designers indicate the desired alteration in 3D space using a simple UI (see Figure 1)”);
generating the at least one 2D pattern so as to conform to at least a part of the altered 3D CAD model (pg. 1 col. 2 “a pattern maker that creates the 2D patterns that replicate this target geometry when lifted into 3D via a physical draping simulation correctly accounting for the intrinsic deformation the cloth undergoes during draping.” Figure 11: Using different simulator parameters, we can automatically generate patterns suitable for different fabrics. We generate a target garment from original patterns (green) using stiff material (a); use these patterns to seed pattern adjustment with a much more stretchy fabric (b); our paten adjustment automatically shrinks the patterns (c, blue) to generate a resimulated visually identical garment from the stretchy material” Also see pg. 9 col. 1 “a novel pattern adjustment algorithm, which generates 2D patterns that match the desired 3D drape appearance”);
providing a modified 3D CAD model by reassembling the generated at least one 2D pattern on the avatar (pg. 1 col. 2 “Our 3D editor allows users to schematically specify the garment modifications they wish to apply (Figure 1, left) and then automatically generates a 3D garment that preserves the original input style and conforms with designer expectations.” Also see pg. 4 col. 1 “we realize garment rest shape with a 2D pattern.” And Fig. 4 Pattern adjustment following the hem elongation and pg. 5 col. 1 “we now seek a set of mesh garment patterns X with corresponding triangle faces S such that, after applying simulation, the intrinsic transformation between the triangles of the output simulated drape mesh, s, and the triangles of the target mesh, sg, is a pure identity;” And “At each iteration k of our algorithm we start from a 2D pattern with triangles”);
determining an updated relaxed 3D CAD model using the modified 3D CAD model, wherein the updated relaxed 3D CAD model is placed on the avatar, the updated relaxed 3D CAD model representing the garment to be fabricated (Fig. 2 and pg. 2 col. 2 “in resimulated garments that are visually indistinguishable from the target (Figure 2e) and corresponding manufacture-ready patterns (Figure 2f, blue)”);
visualizing the updated relaxed 3D CAD model of the garment to be fabricated in the virtual 3D environment (Fig. 2, Fig. 4);
retrieving user-input to confirm the updated relaxed 3D CAD model (pg. 8 col. 1 “We validate our algorithm via feedback from two professional designers and 10 non-experts...”); and
using information from the at least one 2D pattern of the garment as an input in the garment fabrication process (pg. 5 col. 1 “we now seek a set of mesh garment patterns X with corresponding triangle faces S such that, after applying simulation, the intrinsic transformation between the triangles of the output simulated drape mesh, s, and the triangles of the target mesh, sg, is a pure identity;” And “At each iteration k of our algorithm we start from a 2D pattern with triangles.” Examiner notes as stated in the rejection under 112(b) that “the garment fabrication process” is interpreted to be a virtual process.).

Regarding claim 2, Bartle teaches the Computer implemented method according to claim 1, wherein the at least one parameter to be changed relates to sleeve length, sleeve radius, chest circumference, waist measurement, torso length or neck opening of the first garment (pg. 7 col. 2 “We used our system to perform a range of alterations of individual garments, including hem lengthening and shortening (Figures 2, 6), fit adjustment (Figures 3, 6), and grading (Figure 10).”).

Regarding claim 3, Bartle teaches a Computer implemented method, with program code being stored on a machine readable medium or embodied as for generating at least one 2D pattern of a garment to be fabricated (pg. 1 col. 2 “Our system takes as input one or more source garments, draped around a mannequin with user-selected simulation software, and their corresponding patterns.” And Fig. 1 “In our UI a designer can mix garments, change fit and length with a handful of mouse click and- drag operations.” ), the computer implemented method comprising:
visualizing a relaxed 3D CAD model of a first garment in a virtual 3D environment with a graphical user interface configured to receive user input, wherein the relaxed 3D CAD model is placed on an avatar placed into the virtual 3D environment based on avatar user input provided via the graphical user interface (pg. 1 col. 2 “Our system takes as input one or more source garments, draped around a mannequin with user-selected simulation software, and their corresponding patterns” pg. 4 col. 1 “Given a desired target garment geometry created via our direct 3D editing tool, we require a rest garment shape that will reproduce this geometry when draped around a mannequin under gravity.”);
defining a position and orientation of a 2D plane in the virtual 3D environment relative to the relaxed 3D CAD model based on user input provided via the graphical user interface:
projecting the relaxed 3D CAD model onto the 2D plane, thereby obtaining a projected
garment model (pg. 5 col. 1 “We rotate triangles Si; si; and sg i to the x-y plane; co-align them so that a designated edge vector, u, consistently chosen, is aligned with the x-axis; and then represent them in translation-free, 2D matrix form as the linear operators Ti; ti; and tg i respectively”);
altering the projected garment model by changing at least one seam and/or at least one edge of the first garment in the projected garment model and/or by adding at least one seam and/or at least one edge of the first garment in the projected garment model and/or by removing at least one seam in the projected garment model, wherein the alteration is based on user input provided via the graphical user interface, the alteration providing a geometrically altered projected garment model (pg. 4 col. 1 “We support a suite of frequently performed design modifications (Figure 1), each of which uses a loop of garment mesh edges encircling the mannequin as a control handle. The user can move the control loops along the body to elongate or shorten portions of the garment, such as sleeves or skirts (Figures 2, 6), and can offset points on this loop toward or away from the body (Figures 1, 3) to change the fit of the garment by loosening or tightening it around the loop” and pg. 5 col. 1 “We then update each triangle Tki independently and apply a global 2D embedding to stitch all updated triangles into a continuous 2D pattern suitable for the next simulation step”);
back projecting the geometrically altered projected garment model onto the relaxed 3D
CAD model, the back projection providing an altered 3D CAD model (pg. 5 col. 2 “While A_i
is unknown we can iteratively approximate it by pattern to drape transformations tki = AiTki .”);
generating the at least one 2D pattern based on the altered 3D CAD model, wherein the
generated at least one 2D pattern conforms to at least a part of the altered 3D CAD model (pg. 1 col. 2 “a pattern maker that creates the 2D patterns that replicate this target geometry when lifted into 3D via a physical draping simulation correctly accounting for the intrinsic deformation the cloth undergoes during draping.” Figure 11: Using different simulator parameters, we can automatically generate patterns suitable for different fabrics. We generate a target garment from original patterns (green) using stiff material (a); use these patterns to seed pattern adjustment with a much more stretchy fabric (b); our paten adjustment automatically shrinks the patterns (c, blue) to generate a resimulated visually identical garment from the stretchy material” Also see pg. 9 col. 1 “a novel pattern adjustment algorithm, which generates 2D patterns that match the desired 3D drape appearance”);
providing a modified 3D CAD model by reassembling the generated at least one 2D pattern on the avatar (pg. 1 col. 2 “Our 3D editor allows users to schematically specify the garment modifications they wish to apply (Figure 1, left) and then automatically generates a 3D garment that preserves the original input style and conforms with designer expectations.” Also see pg. 4 col. 1 “we realize garment rest shape with a 2D pattern.” And Fig. 4 Pattern adjustment following the hem elongation and pg. 5 col. 1 “we now seek a set of mesh garment patterns X with corresponding triangle faces S such that, after applying simulation, the intrinsic transformation between the triangles of the output simulated drape mesh, s, and the triangles of the target mesh, sg, is a pure identity;” And “At each iteration k of our algorithm we start from a 2D pattern with triangles”);
determining an updated relaxed 3D CAD model using the modified 3D CAD model,
wherein the updated relaxed 3D CAD model is placed on the avatar, the updated relaxed 3D CAD model representing the garment to be fabricated (Fig. 2 and pg. 2 col. 2 “in resimulated garments that are visually indistinguishable from the target (Figure 2e) and corresponding manufacture-ready patterns (Figure 2f, blue)”);
visualizing the updated relaxed 3D CAD model of the garment to be fabricated in the
virtual 3D environment (Fig. 2, Fig. 4, Fig. 6);
retrieving user-input to confirm the updated relaxed 3D CAD model (pg. 8 col. 1 “We validate our algorithm via feedback from two professional designers and 10 non-experts...”); and
using information from the at least one 2D pattern of the garment as an input in the garment fabrication process (pg. 5 col. 1 “we now seek a set of mesh garment patterns X with corresponding triangle faces S such that, after applying simulation, the intrinsic transformation between the triangles of the output simulated drape mesh, s, and the triangles of the target mesh, sg, is a pure identity;” And “At each iteration k of our algorithm we start from a 2D pattern with triangles.” Examiner notes as stated in the rejection under 112(b) that “the garment fabrication process” is interpreted to be a virtual process.).

Regarding claim 4, Bartle teaches the Computer implemented method according to claim 3, wherein the changed at least one seam and/or the added at least one seam and/or the removed at least one seam is embodied as a plain seam, French seam, flat or abutted seam, or lapped seam (pg. 5 col. 2 “We compute a 2D embedding as the connected solution using the seams of the original patterns as our panel boundaries.” And pg. 6 col. 2 “the former interface is useful when users want a transition along a particular seam, such as when replacing sleeves (Figure 3).”).

Regarding claim 5, Bartle teaches the Computer implemented method according to claim 3, wherein the changed at least one edge of the first garment and/or added at least one edge of the first garment is embodied as a hem or as a finish (Fig. 1 and pg. 1 col. 2 “changing a hem”).

Regarding claim 7, Bartle teaches a Computer implemented method, with program code being stored on a machine readable medium, for generating at least one 2D pattern of a garment to be fabricated ((pg. 1 col. 2 “Our system takes as input one or more source garments, draped around a mannequin with user-selected simulation software, and their corresponding patterns.” And Fig. 1 “In our UI a designer can mix garments, change fit and length with a handful of mouse click and- drag operations.” )), the computer implemented method comprising:
visualizing a relaxed 3D CAD model of a first garment in a virtual 3D environment with a graphical user interface configured to receive user input, wherein the relaxed 3D CAD model is placed on an avatar placed into the virtual 3D environment based on avatar user input provided via the graphical user interface (pg. 1 col. 2 “Our system takes as input one or more source garments, draped around a mannequin with user-selected simulation software, and their corresponding patterns” pg. 4 col. 1 “Given a desired target garment geometry created via our direct 3D editing tool, we require a rest garment shape that will reproduce this geometry when draped around a mannequin under gravity.”); 
defining a position and orientation of a 2D plane in the virtual 3D environment relative to the relaxed 3D CAD model based on user input provided via the graphical user interface; projecting the relaxed 3D CAD model onto the 2D plane, thereby obtaining a projected garment model (pg. 5 col. 1 “We rotate triangles Si; si; and sg i to the x-y plane; co-align them so that a designated edge vector, u, consistently chosen, is aligned with the x-axis; and then represent them in translation-free, 2D matrix form as the linear operators Ti; ti; and tg i respectively”);
altering the projected garment model by adding at least one print and/or at least one embellishment onto at least a part of the projected garment model, wherein the adding of the at least one print and/or at least one embellishment is based on user input, the alteration providing an additively altered projected garment model (pg. 4 col. 1 “We support a suite of frequently performed design modifications (Figure 1), each of which uses a loop of garment mesh edges encircling the mannequin as a control handle. The user can move the control loops along the body to elongate or shorten portions of the garment, such as sleeves or skirts (Figures 2, 6), and can offset points on this loop toward or away from the body (Figures 1, 3) to change the fit of the garment by loosening or tightening it around the loop” and pg. 5 col. 1 “We then update each triangle Tki independently and apply a global 2D embedding to stitch all updated triangles into a continuous 2D pattern suitable for the next simulation step” Also see Figure 9: Using mixing to add a collar. Transition region and final boundary highlighted.);
back projecting the additively altered projected garment model onto the relaxed 3D CAD model, the back projection providing an altered 3D CAD model (pg. 5 col. 2 “While A_i is unknown we can iteratively approximate it by pattern to drape transformations tki = AiTki .”);
generating the at least one 2D pattern based on the altered 3D CAD model, wherein the generated at least one 2D pattern conforms to at least a part of the altered 3D CAD model (pg. 1 col. 2 “a pattern maker that creates the 2D patterns that replicate this target geometry when lifted into 3D via a physical draping simulation correctly accounting for the intrinsic deformation the cloth undergoes during draping.” Figure 11: Using different simulator parameters, we can automatically generate patterns suitable for different fabrics. We generate a target garment from original patterns (green) using stiff material (a); use these patterns to seed pattern adjustment with a much more stretchy fabric (b); our paten adjustment automatically shrinks the patterns (c, blue) to generate a resimulated visually identical garment from the stretchy material” Also see pg. 9 col. 1 “a novel pattern adjustment algorithm, which generates 2D patterns that match the desired 3D drape appearance”);
providing a modified 3D CAD model by reassembling the generated at least one 2D pattern on the avatar (pg. 1 col. 2 “Our 3D editor allows users to schematically specify the garment modifications they wish to apply (Figure 1, left) and then automatically generates a 3D garment that preserves the original input style and conforms with designer expectations.” Also see pg. 4 col. 1 “we realize garment rest shape with a 2D pattern.” And Fig. 4 Pattern adjustment following the hem elongation and pg. 5 col. 1 “we now seek a set of mesh garment patterns X with corresponding triangle faces S such that, after applying simulation, the intrinsic transformation between the triangles of the output simulated drape mesh, s, and the triangles of the target mesh, sg, is a pure identity;” And “At each iteration k of our algorithm we start from a 2D pattern with triangles”);
determining an updated relaxed 3D CAD model using the modified 3D CAD model, wherein the updated relaxed 3D CAD model is placed on the avatar, the updated relaxed 3D CAD model representing the garment to be fabricated (Fig. 2 and pg. 2 col. 2 “in resimulated garments that are visually indistinguishable from the target (Figure 2e) and corresponding manufacture-ready patterns (Figure 2f, blue)”); 
visualizing the updated relaxed 3D CAD model of the garment to be fabricated in the virtual 3D environment (Fig. 2, Fig. 4, Fig. 6);
retrieving user-input to confirm the updated relaxed 3D CAD model pg. 8 col. 1 “We validate our algorithm via feedback from two professional designers and 10 non-experts...”); and
using information from the at least one 2D pattern of the garment as an input in the garment fabrication process (pg. 5 col. 1 “we now seek a set of mesh garment patterns X with corresponding triangle faces S such that, after applying simulation, the intrinsic transformation between the triangles of the output simulated drape mesh, s, and the triangles of the target mesh, sg, is a pure identity;” And “At each iteration k of our algorithm we start from a 2D pattern with triangles.” Examiner notes as stated in the rejection under 112(b) that “the garment fabrication process” is interpreted to be a virtual process.).

Regarding claim 8, Bartle teaches the Computer implemented method according to claim 1, further comprising selecting the at least a part of the altered 3D CAD model based on selection user input provided via the graphical user interface, the selection user input comprising selection information relating to the altered 3D CAD model (Fig. 1 “In our UI a designer can mix garments, change fit and length with a handful of mouse click and- drag operations. Our algorithm then computes a target garment that satisfies user constraints while preserving the source style.”); and
the generating of the at least one 2D pattern provides only those 2D patterns relating to the at least a part of the altered 3D CAD model determined based on the selection user input (Fig. 1 “Resimulation of the resulting garment using patterns generated by 2D parameterization … our automatically adjusted 2D patterns (blue) ensure that the resulting garments retain the desired shape after physical simulation”).

Regarding claim 9, Bartle teaches the Computer implemented method according to claim 1, wherein the determination of the updated relaxed 3D CAD model is at least based on:
the modified 3D CAD model, the avatar, fabric information about at least one mechanical property of at least one fabric of the first garment, and gravity, wherein the direction in which gravity acts is provided to the 3D virtual environment via gravity user input provided via the graphical user interface (pg. 4 col. 1 “Given a desired target garment geometry created via our direct 3D editing tool, we require a rest garment shape that will reproduce this geometry when draped around a mannequin under gravity.” And col. 2 “Lint and Lext are the internal (e.g., elastic) and external (e.g., gravitational) forces respectively” And “The presence of contact constraints, friction and strong material nonlinearities”); and
solving a set of equations describing the mechanics of garments, wherein the modified 3D CAD model is an initial state for the set of equations, the solving providing a mechanical evolution and a rest state 3D CAD model at the end of the mechanical evolution, the rest state 3D CAD model characterized in that all physical forces acting on the rest state 3D CAD model are in static equilibrium, the rest state 3D CAD model being the updated relaxed 3D CAD model, wherein the set of equations takes into account at least the fabric information, gravity and geometrical constraints imposed by the avatar on the mechanically evolving modified 3D CAD model and contact forces between the mechanically evolving modified 3D CAD model and the avatar (pg. 4 col. 1 “Given a desired target garment geometry created via our direct 3D editing tool, we require a rest garment shape that will reproduce this geometry when draped around a mannequin under gravity” And “The rest and draped geometries are related by static equilibrium of physical forces [Equation 1] … Lint and Lext are the internal (e.g., elastic) and external … (e.g., gravitational) forces respectively We seek a rest shape X where correspondence with respect to a desired 3D target garment shape xg is ensured under equilibrium” And col. 2 “the equilibrium geometry of a draped cloth largely depends on two key factors: the geometry, or shape, of the 2D patterns, and the initial draping conditions”).

Regarding claim 10, Bartle teaches the Computer implemented method according to claim 9, wherein the set of equations is provided by a finite element method acting on the modified 3D CAD model (pg. 4 col. 2 “where E is the residual energy of the system, X is the vector of rest-shape mesh vertices, x is the vector of draped material vertices in 3D”), the finite element method taking into account at least the fabric information, gravity and the avatar (pg. 4 col. 1 “Given a desired target garment geometry created via our direct 3D editing tool, we require a rest garment shape that will reproduce this geometry when draped around a mannequin under gravity”).

Regarding claim 11, Bartle teaches the Computer implemented method according to claim 1, wherein the avatar is embodied as a mannequin (Figs. 1-4 and abstract “We then automatically compute 2D patterns that recreate the target garment shape when draped around the input mannequin within a user-selected simulation environment”).

Regarding claim 12, Bartle teaches the Computer implemented method according to claim 3, wherein the projecting of the relaxed 3D CAD model onto the 2D plane is carried out using a parallel projection, wherein the direction to which the projection is parallel is determined based on projection direction user input provided via the graphical user interface, or the projecting is carried out using a central projection, wherein a center of projection is determined based on projection center user input provided via the graphical user interface, wherein for parallel projection each point of the 2D plane is associated to a parallel projection line and for central projection each point of the 2D plane is associated to a central projection line (Fig. 1 “Resimulation of the resulting garment using patterns generated by 2D parameterization (here [Liu et al. 2008]) (red) introduces significant deviation from the 3D target (shown for reference in the back), our automatically adjusted 2D patterns (blue) ensure that the resulting garments retain the desired shape after physical simulation” And Figs. 10-11 ).

Regarding claim 13, Bartle teaches the Computer implemented method according to claim 12, wherein the projecting comprises using for a point of the 2D plane the associated parallel projection line and/or the associated central projection line, and mapping a first point of the relaxed 3D CAD model intersecting the associated parallel projection line and/or the associated central projection line onto the point of the 2D plane, wherein the first point is determined looking along the associated parallel projection line and/or central projection line towards the 2D plane (pg. 5 col. 1 “Setup. We rotate triangles Si; si; and sg i to the x-y plane; co-align them so that a designated edge vector, u, consistently chosen, is aligned with the x-axis; and then represent them in translation-free, 2D matrix form” And pg. 6 col. 2 “For each vertex v we compute both the nearest location pb on the bone and the intersection pm between the segment v; pb and the mannequin (see inset).”).

Regarding claim 14, Bartle teaches the Computer implemented method according to claim 12, wherein the back projecting is an inverse operation to the projecting, the back projecting comprising using for a point of the 2D plane the associated parallel projection line and/or the associated central projection line, and mapping the point onto a last point of the relaxed 3D CAD model intersecting the associated parallel projection line and/or the associated central projection line, wherein the last point is determined looking along the associated parallel projection line and/or central projection line away from the 2D plane (Fig. 4 and pg. 5 col. 2 “While A_i is unknown we can iteratively approximate it by pattern to drape transformations tki = AiTki . We can then restate the above relationship as the following fixed-point condition on triangles.”).

Regarding claim 15, Bartle teaches the Computer implemented method according to claim 7, wherein the at least one embellishment comprises distressing at least one fabric and/or adding embroidery (pg. 2 col. 2 “To create 2D panels that match a desired 3D form we must account for the stretching, sagging, and wrinkling that physics will impose.” pg. 8 col. 2 “our optimization method is formulated in terms of stretch, the metric we want to optimize is the distance between the target and resimulated garments” Examiner notes that stretching and wrinkling corresponds to distressing fabric).

Regarding claim 16, Bartle teaches the Computer implemented method according to claim 7, wherein the added at least one print and/or at least one embellishment is taken into account by the set of equations, wherein the additive alterations change the mechanical behavior of at least the part of the altered 3D CAD model corresponding to the additively altered at least a part of the projected garment model (pg. 7 col. 2 “We tested both mixes of garment tops and bottoms, as well as swapping sleeves (Figure 3) and even replacing a collar (Figure 9). Our method successfully handled all these tasks, with both target and resimulated outputs preserving the style of the input components while smoothly transitioning between them.”).

Regarding claim 17, Bartle teaches the Computer implemented method according to claim 1, wherein the reassembling comprises resewing functionality (pg. 5 col. 1 “apply a global 2D embedding to stitch all updated triangles into a continuous 2D pattern”).

Regarding claim 18, Bartle teaches the Computer implemented method according to claim 1, wherein the altering of the first garment and the generating of the at least one 2D pattern is carried out simultaneously (Bartle pg. 3 col. 1 “Interactive 2D pattern-based garment modeling systems allow users to edit patterns in 2D and provide instant 3D feedback in response to pattern changes by using a real-time physics-based simulation,” and pg. 8 col. 2 “The total processing time varies from 40 seconds for the small inputs to 2.5 minuted for the largest. Out of this time, 10 to 20 seconds are spent doing the 3D computations and 20 to 80 seconds are spent performing pattern updates; the rest of the time is spent in the simulator. Pattern adjustment typically takes under 5 iterations to converge (Figure 4), with over 80% reduction in error achieved in the first iteration”).

Regarding claim 19, Bartle teaches the Computer implemented method according to claim 1, further comprising fabricating the garment using the information from the at least one 2D pattern in the garment fabrication process (Abstract “We then automatically compute 2D patterns that recreate the target garment shape when draped around the input mannequin within a user-selected simulation environment.” And Figure 4: Pattern adjustment following the hem elongation in Figure 6. Left to right: iterations zero to 5. Examiner notes that “the garment” is being interpreted to be a virtual garment maintaining consistency with the interpretation of claim 1 that “the garment fabrication process” is a virtual process).

Regarding claim 20, Bartle teaches a garment fabricated according to the computer implemented method of claim 19 (Abstract “We then automatically compute 2D patterns that recreate the target garment shape when draped around the input mannequin within a user-selected simulation environment.” And Figure 4: Pattern adjustment following the hem elongation in Figure 6. Left to right: iterations zero to 5. Examiner notes that “the garment” is being interpreted to be a virtual garment maintaining consistency with the interpretation of claim 1 that “the garment fabrication process” is a virtual process).

Regarding claim 21, Bartle teaches the Computer implemented method according to claim 3, further comprising fabricating the garment according to the information from the at least one 2D pattern in the garment fabrication process of the garment (Abstract “We then automatically compute 2D patterns that recreate the target garment shape when draped around the input mannequin within a user-selected simulation environment.” And Figure 4: Pattern adjustment following the hem elongation in Figure 6. Left to right: iterations zero to 5. Examiner notes that “the garment” is being interpreted to be a virtual garment maintaining consistency with the interpretation of claim 1 that “the garment fabrication process” is a virtual process).

Regarding claim 22, Bartle teaches the Computer implemented method according to claim 7, further comprising fabricating the garment according to the information from the at least one 2D pattern in the garment fabrication process of the garment (Abstract “We then automatically compute 2D patterns that recreate the target garment shape when draped around the input mannequin within a user-selected simulation environment.” And Figure 4: Pattern adjustment following the hem elongation in Figure 6. Left to right: iterations zero to 5. Examiner notes that “the garment” is being interpreted to be a virtual garment maintaining consistency with the interpretation of claim 1 that “the garment fabrication process” is a virtual process)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being obvious over Bartle in view of Mohammed (US 202142495).
Regarding claim 6, Bartle teaches the computer implemented method according to claim 3. Bartle further teaches wherein a position of the changed at least one seam and/or at least one edge of the first garment and/or a position of the added at least one seam and/or at least one edge of the first garment is described by a The user can move the control loops along the body to elongate or shorten portions of the garment, such as sleeves or skirts (Figures 2, 6), and can offset points on this loop toward or away from the body (Figures 1, 3) to change the fit of the garment by loosening or tightening it around the loop.”)
Bartle does not appear to explicitly disclose Bezier curves for representing surfaces.
However, Mohammed teaches Bezier curves for representing surfaces ([0020] “In embodiments, a geometry may be defined in a virtual environment in terms of a boundary path or any other boundary set (e.g. bounded parametric functions, piece-wise definition of each segment of a path). In a 2D environment, a typical geometry is defined in terms of its boundaries using composite Bezier curves, beziergons, arcs, and splines. In a 3D environment, a geometry may be a Nurb surface, a polygon mesh, a representation of a primitive or elementary shape (e.g. plane, sphere) or any other representation of a surface.” Also see [0058]).
Bartle and Mohammed are analogous art because they are from the same field of endeavor of garment design.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute on known method method for representing surfaces disclosed by Bartle with another such as the Bezier curves disclosed by Mohammed.
 One of ordinary skill in the art would have been motivated to make this modification in order to allow manipulation of apparel representations in their respective virtual environments (Mohammed [0017]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20210056755 describes projecting 3D cloth to a 2D pattern (Fig. 5); US 20170109926 recites a garment design method included physically manufacturing the garment by assembling 2D patterns [0040-0041].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ERIC JENSEN whose telephone number is (571)270-1666. The examiner can normally be reached Monday-Friday 9am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 5712705626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA E. JENSEN/Examiner, Art Unit 2147